Citation Nr: 1018921	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to September 
1954, October 4, 1955 to October 27, 1955, and from March 
1962 to November 1962.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO granted 
the Veteran's petition to reopen the previously denied claims 
for service connection for a right eye disability and a 
nervous condition and denied the underlying the claims.  

The RO denied entitlement to service connection for a nervous 
condition in an April 1957 rating decision.  The RO did not 
consider whether service connection was warranted for any of 
the Veteran's currently diagnosed psychiatric disabilities, 
including anxiety and depression.  Therefore, the Board need 
not consider whether new and material evidence has been 
submitted to reopen the current claim for a psychiatric 
disability and a new decision on the merits is required.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (a claim based 
on a new diagnosis is a new claim and is adjudicated without 
regard to prior denials that did not consider that 
diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) 
(in determining whether new and material evidence is 
required, the focus of the Board's analysis must be on 
whether the evidence presented truly amounts to a new claim 
based upon distinctly diagnosed diseases or injuries).  Here 
the claim is based on distinct diagnoses. 

In July 2008, the Board granted the Veteran's petition to 
reopen the claim for service connection for a right eye 
disability and denied the underlying claims for service 
connection for a right eye disability and a psychiatric 
disability.  The Veteran appealed the Board's denials to the 
United States Court of Appeals for Veterans Claims (Court).  

In November 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in its November 2009 Order.
The issues of entitlement to service connection for a 
cardiovascular system disability and residuals of a stroke 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A February 2005 VA optometry referral request indicates that 
the Veteran apparently reported having vision problems in 
that a provisional diagnosis of difficulty reading was noted.  
The Court order directs that the Board seek records of any 
treatment or examination that was provided in response to the 
referral.

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

The February 2005 referral provides evidence of current 
symptoms.

The Veteran's service treatment records indicate that he had 
vision problems prior to service.  His May 1954 entrance 
examination reveals that his ocular motility was abnormal and 
that he was diagnosed as having internal strabismus of the 
right eye.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

The Veteran's service treatment records reveal that he was 
treated on several occasions for eye problems.  An October 
1955 Medical Board report indicates that the Veteran was 
diagnosed as having strabismus of the right eye and defective 
vision and that he had been aware of his eye problems since 
childhood.  A January 1962 ophthalmologic consultation report 
indicates that he was discharged from the Navy in 1957 
because of vision problems and that he was diagnosed as 
having hypermetropia, heterotropia, and refractive amblyopia.  
Furthermore, the Veteran's November 1962 separation 
examination reveals that he had defective vision and his 
vision was noted as 20/400 in the right eye.

An examination is needed to obtain an opinion as to whether 
the Veteran has a current right eye disability incurred or 
aggravated by active service or that is otherwise related to 
service, and to determine which conditions, if any, are 
attributable to refractive error and which are acquired eye 
disabilities.  See 38 C.F.R. § 3.303(c) (2009).

The Court's order also directs that the Veteran be afforded a 
VA psychiatric examination.

The Veteran's VA treatment records, including a March 2004 VA 
new patient visitation note, reveal that he has been 
diagnosed as having anxiety and depression.  Furthermore, his 
service treatment records indicate that in August 1954 he was 
hospitalized for psychiatric observation and exhibited 
symptoms such as crying spells and "hysterical" behavior.  
He was diagnosed as having emotional instability reaction.  
Thus, there is evidence of current psychiatric disabilities 
and an in-service psychiatric condition.

In a March 2010 letter, the Veteran stated that his 
psychiatric disability began in-service when he had a nervous 
breakdown in San Antonio, Texas and that he had never been 
able to hold a steady job due to his disability.  In essence, 
the Veteran reported a continuity of psychiatric 
symptomatology since service.  Given this evidence and the 
low threshold for finding a possible association between a 
current disability and service, the evidence indicates that 
the Veteran's current psychiatric disabilities may be 
associated with his service. 

As there is evidence of current psychiatric disabilities, an 
in-service psychiatric condition, and evidence as to 
continuity of symptomatology indicating the Veteran's 
psychiatric disabilities may be related to the in-service 
psychiatric condition, VA's duty to obtain an examination as 
to the nature and etiology of the Veteran's current 
psychiatric disabilities is triggered.  Such an examination 
is needed to obtain a medical opinion as to the relationship 
of the current psychiatric disabilities to service.   

The Veteran's Claims Assistance Act of 2000 (VCAA) requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  The 
VCAA's duty to assist includes a duty to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 C.F.R.  
§ 3.159(c)(4).  

VA mental health and optometry consultation requests dated in 
February 2005 reveal that the Veteran was scheduled for 
psychiatric and optometry examinations in March 2005.  The 
most recent VA treatment records in the Veteran's claims file 
are from the VA Medical Center in Columbia, South Carolina 
(VAMC Columbia) and the VA outpatient clinic in Greenville, 
South Carolina and are dated in February 2005.  Also, in a 
February 2009 informal brief and the May 2010 letter, the 
Veteran stated that he was being treated at the VA outpatient 
clinic in Anderson, South Carolina for a psychiatric 
disability.  There are no treatment records from that 
facility in the claims file.  Therefore, it appears that 
there may be additional VA treatment records that have not 
yet been obtained.
  
As VA is on notice that there may be additional VA treatment 
records that may be applicable to the Veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment for a right eye disability and 
a psychiatric disability from VAMC 
Columbia and the VA outpatient clinic in 
Greenville, South Carolina from February 
2005 to the present.  

Also, obtain all records of the Veteran's 
treatment for a right eye disability and 
a psychiatric disability from the VA 
outpatient clinic in Anderson, South 
Carolina. 

2.  After any additional treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine 
whether any current right eye disability 
is related to the right eye conditions 
identified in service.  All indicated 
tests and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
any current right eye disability, other 
than internal strabismus of the right 
eye, clearly and unmistakably pre-existed 
service and, if so, whether the 
disability, other than internal 
strabismus of the right eye, was clearly 
and unmistakably not aggravated 
(underwent a permanent increase in 
disability) by active service beyond the 
normal progression of the disease. 

The examiner should provide an opinion as 
to whether internal strabismus of the 
right eye was aggravated in service.

The examiner should identify those 
diagnosed right eye conditions that are 
refractive errors as opposed to acquired 
eye disabilities.

If any current right eye disability did 
not clearly and unmistakably pre-exist 
service, or was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current right eye disability is 
etiologically related to the Veteran's 
in-service right eye conditions or any 
other disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  After any additional treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
nature and etiology of his current 
psychiatric disabilities.  All indicated 
tests and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any of 
the Veteran's current psychiatric 
disabilities had their onset in service, 
or are related to his in-service 
psychiatric symptoms or otherwise the 
result of a disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

4.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



